The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-22-21 has been entered.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the IDS filed 1-22-21 has been considered.  The work of Eshhar et al. (1993) is notable because it describes a CAR comprising an scFv-based antigen binding domain fused to a portion of the extracellular domain of CD3z which continues into the CD3z transmembrane domain and the CD3z intracellular domain (see Fig. 1 and “Construction of Chimeric Genes” in the MM).  The teaching of Eshhar at page 723, right col., 1st paragraph shows that murine CTL cell lines transfected with the scFv-CD3z fusion protein are capable of mediating lysis of antigen-expressing cells.  In the final paragraph of the discussion Eshhar describes the usefulness of such a molecule for targeted immunotherapy.  However, it is this examiner’s opinion that the teachings of Eshhar are cumulative with the teachings of Nolan et al.  The teachings of Eshhar do not alter this .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644